MEMORANDUM **
Gilberto Luque-Gonzalez appeals the judgment of conviction and sentence imposed following his guilty plea to possession of cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1). His attorney has filed a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a brief stating that counsel cannot identify any nonfrivolous issues for review. Because our independent review of the record and the briefs on appeal pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicate that Luque-Gonzalez knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir.1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.